In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 09-097V
                                      Filed: August 20, 2015

* * * * * * * * * * * * * * * *                            UNPUBLISHED
ELIZABETH PACE LADERER,                       *
                                              *
                                              *            Special Master Dorsey
               Petitioner,                    *
                                              *
v.                                            *
                                              *            Joint Stipulation on Damages;
SECRETARY OF HEALTH                           *            MMR vaccine; Fibromyalgia;
AND HUMAN SERVICES,                           *            Adrenal Insufficiency;
                                              *            Polyneuropathy.
               Respondent.                    *
                                              *
* * * * * * * * * * * * * * * *
Robert J. Krakow, Law Offices of Robert J. Krakow, PC, New York, NY, for petitioner.
Traci R. Patton, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On February 18, 2009, Elizabeth Pace Laderer (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner
alleged that as a result of receiving an MMR vaccine on March 13, 2006, she suffered from chronic
pain, overwhelming fatigue, muscle and skin disturbances attributable to Adrenal Insufficiency,
Fibromyalgia, Chronic Fatigue Syndrome, Raynaud’s Phenomenon, as well as polyneuropathy.
Petition at ¶ 2.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
        On August 20, 2015, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the MMR vaccine caused petitioner
to suffer any injury or her current condition. Stipulation for Award at ¶ 6. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A.

       The undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $57,000.00, in the form of a check payable to petitioner, Elizabeth Pace
       Laderer. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
ELIZABETH PACE LADERER,              )
                                     )
            Petitioner,              )
      v.                             )  No. 09-97V
                                     )  Special Master Nora B. Dorsey
SECRETARY OF HEALTH AND              )  ECF
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Elizabeth Pace Laderer, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seq. (the “Vaccine

Program”). The petition seeks compensation for injuries allegedly related to Ms. Laderer’s

receipt of a measles-mumps-rubella (“MMR”) vaccine, which vaccine is contained in the

Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

       2. Petitioner received her MMR vaccine on March 13, 2006.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that the MMR vaccine she received on March 13, 2006 caused her to

suffer “chronic pain, overwhelming fatigue, muscle and skin disturbances attributable to Adrenal

Insufficiency, Fibromyalgia, Chronic Fatigue Syndrome, Raynaud’s Phenomenon[,] as well as

Polyneuropathy.” Petition at 2.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.




                                                 1
        6. Respondent denies that the MMR vaccine caused petitioner to suffer any injury or her

current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment: a lump sum of $57,000.00 in the form of a check

payable to petitioner. This amount represents compensation for all damages that would be

available under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
        11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the MMR vaccination administered on March 13, 2006,

as alleged by petitioner in a petition for vaccine compensation filed on or about February 18,

2009, in the United States Court of Federal Claims as petition No. 09-97V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a



                                                     3
decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the March 13, 2006 MMR vaccine caused

petitioner to suffer any injury or her current condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

/
/
/
/
/
/
/
/
/
/
/
/
/
/


                                                  4